Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)91) as being anticipated by Yamaguchi (2015/0028705).
Regarding claim 1, Yamaguchi shows a DC motor comprising:
a brush (41) in sliding contact with a commutator (24);
a brush holder base (31, 32, 32a, 33) holding the brush;
a flexible wiring (43) connected to the brush; and
a choke coil (51) connected to the brush via the wiring,
wherein the brush holder base has a clamping portion (62, 62a, 63) restraining the wiring to extend along a direction parallel to a direction of a magnetic flux generated in the choke coil (Figs. 1B, 2A, 5A, 5C).
Regarding claim 2, Yamaguchi also shows wherein the clamping portion (62, 62a, 63, Fig. 1B) restrains the wiring (43) between the brush and the choke coil.
Regarding claim 3, Yamaguchi also shows wherein the clamping portion is formed between a first wall portion and a second wall portion (62a, 62b) protruding from the brush holder base (31, through 66, 67).
	Regarding claim 4, Yamaguchi also shows wherein an accommodation wall accommodating the choke coil (51, through core 55)  is formed on the brush holder base (31, through 66, 67, Fig. 5C), the first wall portion (62a top, Fig. 5B) is formed by extending an outward portion of the accommodation wall, and the second wall portion (62a bottom) is an inward portion of the accommodation wall. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANG D. LE/
Examiner
Art Unit 2834



12/14/2022

/DANG D LE/Primary Examiner, Art Unit 2834